Dear Chief Wascom:
In response to your inquiry under letter dated July 15, 1996, note that it is legally permissible for you to hold two appointive offices simultaneously, provided that both offices are not full-time appointive offices. The Dual Officeholding and Dual Employment Laws, LSA-R.S. 42:61, et seq., prohibit that arrangement as provided in LSA-R.S. 42:63(E):
      E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these. (Emphasis added).
The following definitional portion pertinent to your request is found within LSA-R.S. 42:62, providing:
      (2) "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision.
*                   *                   *
      (4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
      (5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full-time.
Accordingly, if one (or both) of the positions about which you inquired (i.e. fire chief in Denham Springs, and parish Emergency Preparedness Coordinator) are held on a part-time basis, then it would be legally permissible for you to hold both simultaneously.
Should you have further questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
DATE RECEIVED: July 15, 1996DATE RELEASED:
KERRY L. KILPATRICKASSISTANT ATTORNEY GENERAL